Filed Pursuant to Rule 424(b)(3) Registration No. 333-138855 CALCULATION OF REGISTRATION FEE Title of Each Class of Securities to be Registered Maximum Aggregate Offering Price Amount of Registration Fee(1) Class A Common Stock $104,000,000 $5,803.20 (1) Calculated in accordance with Rule 457(r) under the Securities Act of 1933, as amended. This "Calculation of Registration Fee" table shall be deemed to update the "Calculation of Registration Fee" table in the registrant's Registration Statement on Form S-3 (File No. 333-138855) in accordance with Rules 456(b) and 457(r) under the Securities Act of 1933, as amended. Prospectus
